   Case 1:20-cv-00073-JRH-BKE Document 18 Filed 01/04/21 Page 1 of 1

                                                                              \ I
                                                                            r ii
             IN THE UNITED STATES DISTRICT COURT FOR T1'^. DISTRICT COURT
                                                      ^^AUQUSTA DIV.
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION
                                                                    ^ 2021 JAN -U A 10: 53
                                            'k
TIFFANY SANDS,
                                            'k                     CLERi'
                                            'k
                                                                        SO. OiSi. Or GA.
        Plaintiff,
                                            k

             V.                             k                 CV 120-073
                                            *
SUNSET MANAGEMENT, INC.,
                                            k
SUNSET FINANCE CO. OF AUGUSTA,
                                            k
LLC, and FLIGHT FINANCE CO.,
                                            k
LLC,
                                            k

        Defendants.                         *
                                            k




                                      ORDER



        Before    the    Court   is   the    Parties'    joint     stipulation       of

dismissal    with       prejudice.    (Doc.      17.)   All    Parties   signed     the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii).

        IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.       The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.          Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

     ORDER ENTERED at Augusta, Georgia, this                       day of January,

2021.



                                       J. KAttmr-^ALl/ CHIEF JUDGE
                                       united/states DISTRICT COURT
                                       SOUTH^N DISTRICT OF GEORGIA
